           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 1 of 12



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS INTERRUPTION                     MDL No. 2942
PROTECTION INSURANCE LITIGATION


           THE STATE FARM DEFENDANTS’ INTERESTED PARTIES
                RESPONSE IN OPPOSITION TO PLAINTIFFS’
      MOTIONS FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. § 1407

       State Farm Florida Insurance Company, State Farm Fire and Casualty Company, State

Farm Lloyds, State Farm General Insurance Company, and State Farm Mutual Automobile

Insurance Company respectfully submit this Interested Parties Response in opposition to

Plaintiffs’ Motion for Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407 (ECF

No. 1) and Subsequent Motion for Transfer of Actions Under 28 U.S.C. § 1407 for Coordinated

or Consolidated Pretrial Proceedings (ECF No. 4) (the “Motions”).

                               PRELIMINARY STATEMENT

       This Panel should deny the Motions because the movants do not and cannot meet the

requirements of section 1407. To the contrary, the Motions and complaints confirm that transfer

would undermine the statute’s objectives.      The Panel has repeatedly denied MDL motions

involving insurance coverage disputes,1 and its orders require the same result here.

       Defendants are more than 100 different insurance carriers who are part of a highly


1
 See, e.g., In re Fla., P.R. and U.S. V.I. 2016 & 2017 Hurricane Seasons Flood Claims Litig., 325
F.Supp.3d 1367, 1368-1369 (J.P.M.L. 2018); In re The Great W. Cas. Co. Ins. Litig., 176 F. Supp.
3d 1371, 1371-72 (J.P.M.L. 2016); In re United Healthcare Servs., Inc. Harvoni (Ledipasvir and
Sofosbuvir) Health Ins. Litig., 222 F. Supp. 3d 1339, 1340-41 (J.P.M.L. 2016); In re Bank of Am.,
N.A., Mortg. Corp. Force-Placed Hazard Ins. Litig., 959 F. Supp. 2d 1365, 1366 (J.P.M.L. 2013);
In re Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353-54 (J.P.M.L. 2012); In
re Ins. Cos. “Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363 (J.P.M.L.
2007); In re In re Chinese–Manufactured Drywall Prods. Liab. Litig., MDL No. 2047, Order
Denying Transfer, ECF No. 257, at 2 (J.P.M.L. June 15, 2010).
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 2 of 12



competitive industry and differentiate themselves by offering varying types of policies and

coverage. These and other differences permeate the cases at issue and ensure that the inefficiencies

and other concerns the Panel has associated with “[c]entralizing competing defendants in the same

MDL” would be substantial and outweigh any benefit of creating an MDL. In re Proton-Pump

Inhibitor Prods. Liab. Litig., 273 F. Supp. 3d 1360, 1362 (J.P.M.L. 2017).

       Each case identified for transfer names only a single defendant, or group of alleged

affiliated companies, and involves plaintiff-specific claims under a particular insurance policy with

a single carrier, with the majority of defendants being named in only one or two actions. See, e.g.,

ECF No. 373-2 App’x B to Def. XL’s Interested Party Resp. in Opp. For example, there is only

one action tagged for transfer naming State Farm Florida Insurance Company,2 two naming State

Farm Fire and Casualty Company,3 one naming State Farm Lloyds,4 none naming State Farm

General Insurance Company, and two incorrectly naming State Farm Mutual Automobile

Insurance Company.5 Where, as here, “[n]o defendant is sued in all actions” and, instead, nearly

every case involves a different defendant, case-specific issues “overshadow[]” any common




2
 Royal Palm Optical, Inc. v. State Farm Mutual Automobile Insurance Company and State Farm
Florida Insurance Company, Case No. 9:20-cv-80749 (S.D. Fla. May 5, 2020) (“Royal Palm”).
See ECF. No. 179, Notice of Related Action.
3
 Elegant Massage, LLC v. State Farm Mutual Automobile Insurance Company and State Farm
Fire and Casualty Company, Case No. 2:20-cv-00265 (E.D. Va. May 27, 2020) (“Elegant
Massage”). See ECF No. 460, Notice of Related Action. Mareik Inc. d/b/a Nicole Miller
Philadelphia v. State Farm Fire and Casualty Company, Case No. 2:20-cv-02744 (E.D. Pa. June
10, 2020) (“Mareik”). See ECF No. 500, Notice of Related Action.
4
 Outlaws & Gents Grooming, LLC, et al. v. State Farm Lloyds, Case No. 5:20-cv-00461 (W.D.
Tex. Apr. 8, 2020) (“Outlaws”). See ECF No. 499, Notice of Related Action.
5
  See Royal Palm (ECF No. 179); Elegant Massage (ECF No. 460). State Farm Mutual
Automobile Insurance Company does not sell commercial insurance policies and, thus, could
never be an appropriate defendant in these cases.

                                                 2
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 3 of 12



questions. In re Table Saw Prods. Liab. Litig., 641 F. Supp. 2d 1384, 1384 (J.P.M.L. 2009); accord

In re Ambulatory Pain Pump-Chondrolysis Prods. Liab. Litig., 709 F. Supp. 2d 1375, 1377

(J.P.M.L. 2010).

       Equally significant, the Motions and complaints confirm that the primary issues to be

decided are legal issues concerning the interpretation of each plaintiff’s insurance contract under

the governing state law. The Panel has consistently declined to centralize cases where the “primary

common thread [among cases] ... pertains to legal questions.” In re Nat’l Ass’n of Attorneys Gen.

Air Travel Indus. Enf’t Guidelines Litig., 1989 U.S. Dist. LEXIS 19091, at *2 (J.P.M.L. Oct. 5,

1989). For example, among other things, the policy issued by each State Farm entity contains a

specific virus exclusion, which is not at issue in many other cases. Other terms may also vary.

The claims against each State Farm entity can and should be resolved, as a matter of law, on the

pleadings alone by courts familiar with the governing state law, without the need for discovery.

       Each State Farm entity thus joins with the dozens of parties who have shown that

centralization frustrates the purpose of the MDL statute and asks the Panel to deny the Motions.6

                                        BACKGROUND

       The State Farm entities have been named in four cases identified to the Panel as related

cases, each of which involves different state law claims and is pending in federal court in the

plaintiffs’ home jurisdiction: one by several Texas barbershops (Outlaws, ECF No. 499); one by

an eyewear store in Florida (Royal Palm, ECF No. 179); one by a Virginia spa (Elegant Massage,




6
 Though the State Farm entities do not necessarily adopt or endorse every statement made by
Westchester Surplus Lines Insurance Company and Indemnity Insurance Company of North
America in opposition to transfer (ECF No. 306), they agrees with many of their points.

                                                3
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 4 of 12



ECF No. 460); and one by a fashion boutique in Pennsylvania (Mareik, ECF No. 500).7 Each case

names only a State Farm entity or entities and brings various causes of action relating to insurance

claims under State Farm policies following the COVID-19 virus pandemic. Plaintiffs Royal Palm

and Elegant Massage each acknowledge that their respective policies include several exclusions,

including an exclusion for losses from “Fungi, Virus or Bacteria.” ECF No. 179-4, Royal Palm

Compl. ¶ 40; ECF No. 460-3, Elegant Massage Compl. ¶ 40. The named State Farm entities in

Royal Palm and Outlaws have filed motions to dismiss the complaints, as a matter of law, based

on the terms of their policies, other legal deficiencies in the allegations, and the applicable law.

       Outlaws, Royal Palm, Elegant Massage, and Mareik are readily distinguishable from the

other actions that movants seek to centralize and are factually distinguishable from one another.

For example, in addition to differences in insurance policy terms in other cases identified for

transfer, Royal Palm—unlike many other plaintiffs (including Elegant Massage, Outlaws, and

Mareik)—alleges that it continued to operate during the relevant period. Id. ¶ 5. Unlike many

other plaintiffs, Royal Palm also concedes that it is not alleging that the COVID-19 virus has been

detected on its premises. ECF No. 179-4, Royal Palm Compl.¶ 42. The same is true for Elegant

Massage. ECF No. 460-3. Elegant Massage Compl. ¶ 41. The Royal Palm and Elegant Massage

cases are both putative class actions, unlike the Outlaws and Mareik cases. And the Outlaws

complaint asserts various causes of action, including claims under the Texas Insurance Code,

which are not at issue in Royal Palm, Elegant Massage, or Mareik. ECF No. 499-1, Notice of

Removal at ¶ 3. In addition, Royal Palm and Outlaws involve pending motions to dismiss that can




7
  The State Farm entities in Elegant Massage have not yet been asked to waive service in
accordance with Fed. R. Civ. P. 4(d). By submitting this response, the State Farm entities preserve
all available defenses, including defenses related to service and personal jurisdiction.

                                                  4
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 5 of 12



readily be resolved, as a matter of law, by the district court applying the forum state’s law to the

policy at issue without the need for discovery.

       These legal and factual differences exemplify those that pervade the cases identified for

transfer and warrant denying the Motions.

                                           ARGUMENT

I.     The Pending Cases Do Not Satisfy the Threshold Requirement of Common
       Questions of Fact

       “Before transfer will be ordered, the Panel must be satisfied that all of the statutory criteria

have been met.” In re Highway Accident Near Rockville, Conn., on Dec. 30, 1972, 388 F. Supp.

574, 575 (J.P.M.L. 1975). Under 28 U.S.C. § 1407(a), a threshold criteria for transfer and

centralization is that the cases share “common issues of fact.” Movants have not satisfied their

“heavy burden” to show common issues of fact exist here. In re 21st Century Prods. Inc.

“Thrilsphere” Contract Litig., 448 F. Supp. 271, 273 (J.P.M.L. 1978). They argue that it is enough

that the cases involve insurance claims by businesses related to the COVID-19 pandemic, but their

allegations confirm that this high-level generalized fact is dwarfed by individualized differences

that predominate among the array of cases, including differences among the named insurance

carrier defendants and differences among plaintiffs, their geographical locations, insurance policy

terms, industries, properties, allegations of loss, governing orders, and other state laws.

       The initial movants concede as much, noting that these cases involve “different,

geographically dispersed defendants,” “different policy language” and plaintiffs from “disparate

industries.” ECF No. 1-1, Brief, at 8 (Apr. 20, 2020). The second group of movants likewise notes

that “[n]umerous insurers have been sued under multiple insurance policies by a great many

plaintiffs, including various proposed classes of plaintiffs.” ECF No. 3-1, Brief, at 5 (Apr. 21,

2020). The movants acknowledge that many different types of insurance policies will be at issue


                                                  5
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 6 of 12



in these cases and that the policies vary, including as to whether they include virus exclusions or

other relevant exclusions. Id. Thus, here, as in other insurance litigation in which the Panel has

denied motions to transfer, because “[e]ach case necessarily involves a different property, different

insureds, different witnesses, different proofs of loss, and different damages, … issues concerning

each plaintiff’s loss, claim, investigation, and claim handling will predominate” over any common

issues. In re Fla., P.R., & U.S. V.I. 2016 & 2017 Hurricane Seasons Flood Claims Litig., 325 F.

Supp. 3d 1367, 1368-69 (J.P.M.L. 2018).8

       Here, too, the facts and legal issues in each case will vary based on the applicable local and

state regulations that governed business and public health activities during the pandemic. The

movants acknowledge that “governmental authorities at the national level, the state level, the

county level, and the local level have issued various orders” relating to business closures and

sheltering of individuals. ECF No. 1-1, Brief, at 2. Those orders and regulations vary in type and

scope of restrictions, effective dates, exceptions, and many other ways that may impact each

plaintiff’s insurance claim.

       The issues are thus “not sufficiently uniform to justify industry-wide centralization.” In re

Mortg. Lender, 895 F. Supp. 2d at 1353-54. Instead, where, as here, “actions possess only a

superficial factual commonality,” the Panel has rejected centralization. 2016 & 2017 Hurricane



8
  To the extent certain movants cite In re Checking Account Overdraft Litigation, 626 F. Supp. 2d
1333 (J.P.M.L. 2009), in support of centralization (ECF No. 543, Reply Br., at 8), that case is
readily distinguishable. Unlike the insurance company defendants named here, the defendant
banks in the Overdraft Litigation supported the creation of an MDL. 626 F. Supp. 2d at 1334.
The Panel also found that the cases “share[d] sufficient factual questions relating to industry-wide
bank posting policies and procedures.” Id. at 1335. In stark contrast, there is no such factual
similarity here. Rather, the cases involve plaintiff-specific claims for insurance coverage under
distinct insurance policies with varying language, terms, coverage, and exclusions in connection
with a wide range of governmental orders and regulations that impacted businesses in different
ways.

                                                 6
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 7 of 12



Litig., 325 F. Supp. 3d at 1368. This includes other cases involving insurance claims that vary by

defendant, type of policy, amount of coverage, and geographic location. See, e.g., id.; In re Mortg.

Lender, 895 F. Supp. 2d at 1353-54; In re Ins. Cos. “Silent” Preferred Provider Org. (PPO) Litig.,

517 F. Supp. 2d 1362, 1363 (J.P.M.L. 2007). The Panel has similarly rejected motions to transfer

insurance coverage cases against the same insurer, finding any “basic commonalities ... are far

outweighed by the unique facts and legal issues presented by each case.” In re The Great W. Cas.

Ins. Co., 176 F. Supp. 3d 1371, 1372 (J.P.M.L. 2016). The Panel should deny the Motions here

for the same reasons it denied centralization in those cases.

II.    The Cases Involve Legal Questions That Do Not Warrant Centralization

       The Panel has also denied motions to centralize cases, even when they “have a common

factual backdrop,” where, as here, the cases “present strictly legal questions which require little or

no centralized discovery.” In re Chinese–Manufactured Drywall Prods. Liab. Litig., MDL No.

2047, Order Denying Transfer, ECF No. 257, at 2 (J.P.M.L. June 15, 2010); see also, e.g., In re:

Aegon USA, Inc., Supplemental Cancer Ins. Litig., 571 F. Supp. 2d 1369, 1370 (J.P.M.L. 2008).

Here, as in Chinese Drywall, “[t]he insurance coverage questions in these cases are likely to be

decided by an application of the complaint to the policy language under the applicable state law.”

Chinese Drywall Order, ECF No. 257, at 1. The interpretation of each plaintiff’s insurance contract

thus presents case-specific legal issues. See, e.g., National Union Fire Ins. Co. v. Kasler Corp.,

906 F.2d 196, 198 (5th Cir. 1990); Stanford Ranch, Inc. v. Maryland Cas. Co., 89 F.3d 618, 624

(9th Cir. 1996); Amer. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 157 (Tex. 2003).

       In addition, there is no federal common law of insurance policy interpretation, and

Congress has delegated the regulation of insurance companies to the states. See, e.g., McCarron-

Ferguson Act, 15 U.S.C. § 6701. The insurance policies in the cases identified for transfer will be

governed by the laws of the state in which the insured property is located and, therefore, up to 50

                                                  7
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 8 of 12



different states’ laws and insurance regulations will be at issue. Centralization is not warranted

where the “key issue” turns on “the laws and regulations of the relevant state,” In re Healthextras

Ins. Mktg. & Sales Practices Litig., 24 F. Supp. 3d 1376, 1376 (J.P.M.L. 2014), particularly where,

as here, “[the] actions involve relatively straightforward contractual interpretation questions under

different state laws.” In re Mortg. Indus. Foreclosure Litig., 996 F. Supp. 2d 1379, 1379–80

(J.P.M.L. 2014); see also In re Emergency Helicopter Air Ambulance Rate Litig., 273 F. Supp. 3d

1365, 1367 (J.P.M.L. 2017). When the “key issue” to be resolved is “legal rather than factual,”

“the need for extensive overlapping discovery [is] unlikely.” Aegon Cancer Ins. Litig., 571 F.

Supp. 2d at 1370. This is especially true for cases in which, as here, the policy at issue includes a

virus exclusion because the applicability of this exclusion can and should be resolved on the

pleadings, as a matter of law, without discovery.

III.   Transfer Would Not Promote the Just and Efficient Conduct of the Actions or Serve
       the Convenience of Parties and Witnesses

       Transferring these cases would promote neither the “convenience of parties and witnesses”

nor “the just and efficient conduct of such actions.” 28 U.S.C. § 1407.

       Because courts can often resolve these insurance claim cases as a matter of law by applying

the relevant state law to the applicable policy language, little or no discovery will be required. As

such, “the possibility of duplicat[ion]” of litigation activities “is more illusory than real.” Highway

Accident Near Rockville, Conn., 388 F. Supp. at 575. Yet to the extent a case moves beyond the

motion to dismiss stage, “[a]lternatives to transfer exist that may minimize whatever possibilities

there might be of duplicative discovery and/or inconsistent pretrial rulings,” making an MDL

unnecessary. Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d at 1363 (citing In re Eli Lilly

& Co. (Cephalexin Monohydrate) Patent Litig., 446 F. Supp. 242, 244 (J.P.M.L.1978)).




                                                  8
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 9 of 12



        For example, the cases can effectively be managed by the district courts’ local rules, case

management orders, and coordination tools. See, e.g., In re Eli Lilly, 446 F. Supp. at 244. And

“cooperation among a few involved courts and counsel ... is a preferable alternative to

centralization.” In re MonaVie Juice Prods. Mktg. & Sales Pracs. Litig., 279 F. Supp. 3d 1380,

1381 (J.P.M.L. 2017). Other first-party insurance coverage litigations, including those involving

hundreds of cases filed after Hurricane Katrina and Superstorm Sandy, were successfully managed

by federal courts without an MDL. See ECF No. 418, Travelers’ Interested Party Resp. in Opp.,

at 6.

        Federal courts in the districts where the insured properties are located will be most familiar

with the applicable state’s insurance law, the relevant facts, and the COVID-19-related

governmental orders. Here, as in hurricane insurance litigation, case-specific issues predominate

and “will overwhelm any efficiencies that centralization might achieve.” 2016 & 2017 Hurricane

Litig., 325 F. Supp. 3d at 1368-69; see also Proton-Pump Inhibitor, 273 F. Supp. 3d at 1362.

        The case against transfer is even stronger where, as here, “the defendants and[] some of the

plaintiffs oppose centralization.” In re CVS Caremark Corp. Wage & Hour Emp’t Pracs. Litig.,

684 F. Supp. 2d 1377, 1379 (J.P.M.L. 2010). All responding insurers and scores of plaintiff

policyholders oppose centralization. For example, in their response in opposition to transfer, the

Big Onion Plaintiffs recognize the “unique circumstances” of each case and urge the Panel to “not

consolidate into a single MDL the various pending lawsuits that have few, if any, substantive

similarities.” ECF No. 198, Resp. in Opp., at 1, 10. Similarly, United Policyholders—a nonprofit

organization focused on the interests of insurance policyholders, such as plaintiffs in the cases at

issue here—submitted an amicus curiae brief opposing the formation of an MDL. ECF No. 43,

Resp. in Opp., at 1. United Policyholders state that the Panel’s reasoning in denying prior attempts



                                                  9
          Case MDL No. 2942 Document 554 Filed 06/19/20 Page 10 of 12



to create insurance coverage MDLs “applies even more strongly” here, where the actions “involve

property insurance policies that can vary wildly” and “would need to be construed under the laws

of all 50 states.” Id. at 6-7. Thus, the position the insurance companies are taking in opposing the

creation of an MDL is not only shared by other insurers, but also, for cogent and principled reasons,

by many policyholders as well. In any event, as in Chinese Drywall, the Panel should give great

weight to the fact that “the insurance companies that might benefit the most from the efficiencies

of centralization, all oppose these motions.” Chinese Drywall Order, ECF No. 257, at 2.

IV.    The Request by Royal Palm and Elegant Massage to Create a Separate State Farm
       MDL Is Neither Appropriate Nor Warranted

       In an Interested Party response to transfer (ECF No. 461), Royal Palm and Elegant Massage

(collectively, “Plaintiffs”) agree that “there may be inefficiencies with centralization of hundreds

of Actions against nearly 100 defendants in a single multi-district litigation” (ECF No. 461, at 2)—

the relief requested by the Motions before the Panel—including because the cases identified for

transfer present “distinct factual and legal questions.” Id. at 5. Plaintiffs’ contention that if the

Panel were to create an MDL, “there should be ... separate track[s] for the various insurer

defendants ... in order to prevent inefficiencies caused by consolidated cases involving business

competitors with varying insurance policies and exclusions,” id., provides further support for not

creating an MDL. Centralizing the cases only to then have the transferee court create “separate

tracks” of cases would defeat the purposes of an MDL. The Panel should reject Plaintiffs’ request

that “the Panel ... create a separate track for various insurer defendants, including the State Farm

Entities.” ECF No. 461, at 5. The Panel does not create tracks within an MDL or otherwise direct

how an MDL should be managed and instead leaves “the degree of coordination of involved

actions to the sound discretion of the transferee judge.” In re Walgreens Herbal Supplements




                                                 10
           Case MDL No. 2942 Document 554 Filed 06/19/20 Page 11 of 12



Mktg. & Sales Practices Litig., 109 F. Supp. 3d 1373, 1376 (J.P.M.L. 2015) (rejecting certain

parties’ requests to create separate tracks for each retail defendant).

       Plaintiffs’ proposal also relies in part on their erroneous contention that “[t]he Actions

[identified for transfer to an MDL] are in their infancy and no defendant has answered or moved

to dismiss any of the operative complaints.” ECF No. 461, at 4. To the contrary, including the

motions to dismiss filed in Royal Palm and Outlaws, dozens of motions to dismiss and/or answers

have been filed by various defendants in cases identified for transfer. See, e.g., ECF No. 426-1,

Ex. to Admiral Indemnity Co.’s Resp (listing cases that been tagged as related actions in which

motions to dismiss have already been filed).9 This fact also weighs against transfer.

       The Panel should likewise reject Plaintiffs’ alternative request for a separate “State Farm

Actions” MDL. To begin, the request is procedurally improper. Plaintiffs cannot request the

formation of a new MDL through an Interested Party response, which is all that they have filed.

See 28 U.S.C. § 1407(c); J.P.M.L. Rule 6.2. In addition, Plaintiffs do not even attempt to satisfy

and cannot satisfy the requirements for a “State Farm MDL.” Plaintiffs acknowledge that only a



9
  In addition, see, e.g., Dakota Ventures, LLC v. Oregon Mutual, Case No 3:20-cv-630 HZ (D.
Or.) (answer filed May 15, 2020); Geragos & Geragos, APC v. Travelers Indem. Co. of Conn.,
Case No. 2:20-cv-04414-PSG-E (C.D. Cal.) (motion to dismiss filed May 22, 2020); Mark’s
Engine Co. No. 28 Rest., LLC v. Travelers Indem. Co. of Conn., Case No. 2:20-cv-04423-AB-SK
(C.D. Cal.) (motion to dismiss filed May 22, 2020); Project Lion LLC v. Badger Mutual Ins. Co.,
Case No. 2:20-cv-00768-JAD-VCF (D. Nev.) (motion to dismiss filed May 26, 2020); Germack v
Dentists Ins. Co., Case No. 2:20-cv-00661 (W.D. Wash.) (motion to dismiss and answer filed May
28, 2020); Nari Suda LLC v. Oregon Mutual Ins. Co., Case No. 4:20-cv-03057 (N.D. Calif.)
(motion to dismiss filed May 28, 2020); Nue LLC v. Oregon Mutual Ins. Co., Case No. 2:20-cv-
00676-RSL (W.D. Wash) (motion to dismiss filed May 28, 2020); Laudenbach Periodontics and
Dental Implants, LTD v. Liberty Mutual Ins. Grp., et al., Case No. 2:20-cv-02029 (E.D. Pa)
(answer filed on June 3, 2020); Mudpie, Inc. v. Travelers Cas. Ins. Co., Case No. 4:20-cv-03213-
JST (N.D. Cal.) (motion to dismiss filed June 3, 2020); L&L Logistics & Warehousing, Inc. v.
Evanston Ins. Co., Case No. 3:20-cv-324-REP (E.D. Va.) (motion to dismiss filed June 4, 2020);
Odyssey Imports, Inc. v. Charter Oak Fire Ins. Co., Case No. 1:30-cv-00542-DDD-JPM (W.D.
La.) (motion to dismiss filed June 8, 2020).

                                                  11
          Case MDL No. 2942 Document 554 Filed 06/19/20 Page 12 of 12



few cases have been filed against any State Farm entity.10 They concede that these cases involve

different plaintiffs from different states and industries making claims under their respective

separate policies, and that the cases are proceeding apace in the district courts in plaintiffs’ home

jurisdictions. ECF No. 461, at 1, 4, 5. Thus, for the same reasons that the Motions seeking an

industry-wide business interruption insurance MDL fail, so should any request for a “State Farm

only MDL,” which would frustrate the purpose of the MDL statute.

                                         CONCLUSION

       For all of the foregoing reasons, the Panel should deny the Motions to transfer.

 Dated: June 19, 2020                              Respectfully submitted,
                                                   /s/ Sheila L. Birnbaum
                                                   Sheila L. Birnbaum
 Douglas W. Dunham                                 DECHERT LLP
 Bert L. Wolff                                     Three Bryant Park
 DECHERT LLP                                       1095 Avenue of the Americas
 Three Bryant Park                                 New York, NY 10036
 1095 Avenue of the Americas                       Telephone: (212) 698-3500
 New York, NY 10036                                Facsimile: (212) 698-3599
 Telephone: (212) 698-3500                         sheila.birnbaum@dechert.com
 Facsimile: (212) 698-3599
 douglas.dunham@dechert.com                        Attorneys for State Farm Florida Insurance
 bert.wolff@dechert.com                            Company, State Farm Fire and Casualty
                                                   Company, State Farm Lloyds, State Farm
                                                   General Insurance Company, and State Farm
                                                   Mutual Automobile Insurance Company




10
  One of the cases cited by Plaintiffs—Alissa’s Flowers, Inc. v. State Farm Fire and Casualty
Co., Case No. 20-cv-04093 (W.D. Mo.)—does not assert a claim for business interruption
coverage, but rather seeks a partial refund of insurance premiums.

                                                 12
